NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       OCT 22 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

JOSE GUZMAN HERNANDEZ, AKA                       No.   18-72836
Allan Antonio Fernandez, AKA Allen
Fernandez, AKA Jose Guzman Hernandez,            Agency No. A077-086-887
AKA Mario Selada Martinez,

                Petitioner,                      MEMORANDUM*

 v.

WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted October 15, 2019**

Before:      FARRIS, LEAVY, and RAWLINSON, Circuit Judges.

      Jose Guzman Hernandez, a native and citizen of Honduras, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to

reopen. We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
discretion the denial of a motion to reopen, and we review de novo due process

claims due to ineffective assistance of counsel. Mohammed v. Gonzales, 400 F.3d

785, 791-92 (9th Cir. 2005). We deny in part and dismiss in part the petition for

review.

      The BIA did not abuse its discretion by denying Guzman Hernandez’s

untimely motion to reopen where Guzman Hernandez failed to demonstrate

changed country conditions in Honduras to qualify for the regulatory exception to

the time limitation. See 8 C.F.R. § 1003.2(c)(2)-(3); Najmabadi v. Holder, 597

F.3d 987-90 (9th Cir. 2010) (new evidence lacked materiality). We reject Guzman

Hernandez’s contention that the BIA applied the wrong legal standard in

evaluating changed country conditions as unsupported by the record.

      The BIA did not err in denying Guzman Hernandez’s motion to reopen

based on ineffective assistance of counsel where Guzman Hernandez failed to

establish that he was prejudiced by the alleged ineffective assistance of his former

counsels. See Rojas-Garcia v. Ashcroft, 339 F.3d 814, 826 (9th Cir. 2003) (to

prevail on an ineffective assistance of counsel claim a petitioner must demonstrate

prejudice).

      We lack jurisdiction to consider Guzman Hernandez’s contention regarding

                                          2                                   18-72836
whether the BIA should have applied a “disfavored group” analysis because he

failed to raise it before the agency. See Barron v. Ashcroft, 358 F.3d 674, 677-78

(9th Cir. 2004) (court lacks jurisdiction to review claims not presented

to the agency).

      PETITION FOR REVIEW DENIED in part, DISMISSED in part.




                                          3                                  18-72836